DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/15/21.
	Applicant’s amendment to claims 1, 19, 23-28 and 40-43 is acknowledged.
	Claims 2-14, 16, 21, 29 and 39 are cancelled.
	Claims 1, 15, 17-20, 22-28, 30-38, 40-45 are pending and claims 30-33 are withdrawn.
Claims 1, 15, 17-20, 22-28, 34-38 and 40-45 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Election/Restrictions
Applicant is reminded that an election of species (a) Formula (2) as made on 7/17/2020.
Applicant’s amendment to claim 1, lines 14-18, to recite “pyridine, phenylindole,…, carbazole, phenol…” is directed to a non-elected species because these compounds do not belong to Formula (2).  Also see the 35 USC 112 rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, lines 14-18, the following limitation is indefinite:
“wherein, in Formula (2), A represents a divalent group derived from an arylamine compound having 6 to 40 carbon atoms selected from the group consisting of pyridine, phenylindole,…, carbazole, phenol…”
The compounds pyridine, phenylindole, carbazole, and phenol are not arylamines.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 41 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 25 recites “R3 in Formula (1) represents an alkyl group having 3 to 20 carbon atoms, or an alkyl group having 2 to 20 carbon atoms interrupted by an oxygen atom, -3-Application No. 16/476,227 a sulfur atom, or an amide bond”.
	In claims 41 and 42, the recitation “wherein in Formula (1), R3 …each independently represent a hydrogen atom” does not further limit the claim 25.  It broadens claim 25 by indicating R3 can be a hydrogen atom, but claim 25 indicates R3 is an alkyl group.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shida et al., WIPO Publication No. 2015/046332 A1 (see attached English machine translation).

Shida anticipates:
19.  A solvent for a resist underlayer film-forming composition comprising a compound represented by Formula (1):  (e.g. Shida discloses having Formula(1) at para. [0011], [0014], [0018].  See all the solvent compounds disclosed at para. [0018].) 

Regarding claim 22:
	Shida further teaches:
	22. A resist underlayer film, which is a baked product of a coated film formed from the resist underlayer film-forming composition according to claim 1 (e.g. para. [0398], [0402], also see para. [0003])

	Regarding claims 23-24:
	Shida teaches the solvent compounds in claims 23-24 at para. [0018].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 18, 25-28, 35-38 and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al., WIPO Publication No. 2015/046332 A1 (see attached English machine translation).

	Shida teaches:
1.  A resist underlayer film-forming composition comprising a polymer and a compound represented by Formula (1) as a solvent:  (e.g. Shida discloses having Formula(1) at para. [0011], [0014], [0018].  See all the solvent compounds disclosed at para. [0018].) 

	wherein the composition contains from 5% by weight to 30% by weight of the compound represented by Formula (1) relative to a total weight of the composition (e.g. para. [0175]), and 
	wherein the composition passes through a microfilter having a pore diameter of 0.1 µm (e.g. obvious from disclosure of 0.2 µm at para. [0417]); and 
	wherein the polymer contains a structural unit represented by Formula (2):
	wherein, in Formula (2), A represents a divalent group derived from an arylamine compound having 6 to 40 carbon atoms selected from the group consisting of:  (e.g. See p-phenylamine at para. [189] that discloses diphenylamine in the claim.)

17. The composition according to claim 1, further comprising a crosslinking agent, para. [0076].

18. The composition according to claim 1, further comprising an acid and/or an acid generating agent, para. [0177], [0179].

Regarding claim 25:
	Shida teaches the limitations as applied to claim 1 above.

Regarding claims 26-27:
	Shida teaches the solvent compounds in claims 26-27 at para. [0018].

Regarding claim 28:
	Shida teaches the limitations as applied to claim 1 above.

Regarding claim 35:
	Shida teaches the limitations as applied to claim 17 above.

Regarding claim 36:
	Shida teaches the limitations as applied to claim 18 above.

Regarding claim 37:
	Shida further teaches:
	37. The composition according to claim 25, wherein the composition is for producing an underlayer film of an inorganic resist underlayer film (e.g. Obvious from disclosure of radiation-sensitive composition film that is dry etched to form a desired pattern at para. [0003], [0008] and “resist pattern” at para. [0419].)

Regarding claim 38:
	Shida teaches the limitations as applied to claim 22 above.

Regarding claims 40-45:
	Shida teaches the limitations in the solvent compounds disclosed at para. [0018].


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shida, as applied to claim 1 above, in view of Yamagami et al. US Publication No. 2008/0029821 A1 (of record).

Regarding claim 15:
Shida all the limitations of claim 1 above, and Shida further teaches:
A resist underlayer film formed by coating the resist underlayer film-forming composition according to claim 1 on a semiconductor substrate and baking (e.g. para. [0003]). 
Shida is silent the substrate has a part having a step and a part having no step of from 3 to 50 nm.
In an analogous art, Yamagami teaches using the resist to etch a substrate to form shallow trench isolation features during circuit formation of transistors (e.g. FETs).  The shallow trench isolation features typically have a depth of 20 nm to 100 nm, which overlaps the range recited in the claim.  See Yamagami at para. [0259].
One of ordinary skill in the art modifying the teachings of Shida with Yamagami to form trenches in the substrate having a depth of approximately 20 nm to 100 nm would form “a part having a step and a part having no step of from 3 to 50 nm”, as recited in the claim.   
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shida with Yamagami because shallow trench isolation features typically have a depth of 20 nm to 100 nm (e.g. Yamagami at para. [0259]).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shida, as applied to claim 19 above.

Regarding claim 20:
	Shida teaches all the limitation of claim 19 above, and further teaches:
20. The composition according to claim 1, wherein the composition is formulated to produce an underlayer film of an inorganic resist underlayer film (e.g. Obvious from disclosure of radiation-sensitive composition film that is dry etched to form a desired pattern at para. [0003], [0008] and “resist pattern” at para. [0419].)


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shida, as applied to claim 25 above, in view of Yamagami et al. US Publication No. 2008/0029821 A1 (of record).

	Regarding claim 34:
	Shida and Yamagami teach the limitations as applied to claim 15.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
15 February 2022